DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/115100 on August 25, 2021, in which Claims 1-25 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending, of which Claims 1-25 are allowed.

Allowable Subject Matter
Claims 1-25 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “the significance level is determined as insignificant if an error value is less than an error threshold for the given layer, and the significance level is determined as significant if the error value is greater than or equal to the error threshold for the given layer”, in Claims 1, 11 and 15; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-25 are hereby allowed.


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Kalos et al. (U.S. Patent Application Publication No. 2010/0100764 A1), hereinafter “Kalos”.  Kalos is cited on PTO-892 filed 8/27/2021.
Kalos: ¶ 7 and 10 teaches the higher level unit sends to the lower level unit, information to adjust a threshold for failure of components coupled to the lower level unit, wherein the higher level unit has more information on a degree of redundancy in the multi-layer computing system than the lower level unit.  The lower level unit adjusts the threshold for the failure of the components, by using the information sent from the higher level unit. 


Although conceptually similar to the claimed invention of the instant application, Kalos does not teach determining that an error value exceeds a threshold for a layer.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Menon et al. (U.S. Patent 8,924,786); teaches stacked memory.

Tseng et al. (US Patent 7,406,652); teaches communication layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114